In re Guise, Corey; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Ouachita, 4th Judicial District Court, Div. “B”, No. 92-F0614; to the Court of Appeal, Second Circuit, No. 30208-KH.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether trial counsel’s failure to review the record before trial and his resulting failure to impeach state witnesses with information about their agreement "with the state constituted ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In all other respects the application is denied.
TRAYLOR, J., would deny the writ.
VICTORY, J., not on panel; recused.